DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/30/2020 has been entered and fully considered..
Claims 1-2,  15, 34, 35, 48-50, 67, 69, and 72, 75, 76, and 78-82  are pending of which claims 1,  34, 67, and 69 are independent and are amended.
The IDS(s) submitted on 08/26/2020 is considered and is relevant.
		                Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically claim 1 was amended to incorporate dependent claims 8 and 9 and more. The limitation reciting “configuring a number of sets to include reference signal related information wherein the reference signal related information that satisfies a predetermined channel characteristic requirement and wherein an element in each of the number of sets includes the reference signal related information:” is a new limitation and changes the scope of all independent claims and hence this action was made Final necessitated by amendment even though dependent claims 8 and 9 were just incorporated into independent claim 1. This is confirmed by Applicant in the Remarks, on page 7 under the claim amendment section.
Applicant added the new limitation to each independent claim but never argued whether Park teaches the limitation or not. Merely presenting a new limitation will not be persuasive enough for the prior art of record not to teach the new limitation of independent claim 1 and all other claims shown above.  
	It is the position of the examiner that Park does indeed teach “reference signal related information” as taught in Applicants specification in paragraph 47. Paragraph 47 indicates “reference signal related information”  comprises reference signals or beam index or reference signal index. Further in Applicants specification in paragraph 50 examples of “channel characteristics” satisfied by the “reference signal related 
	Therefore, Park with respect to Figures 18 and 19 teaches the Base Station configuring N sets where N=2 and  the set includes “reference signal related information” as a CSI operation related configuration information and includes at least one of partial activation CSI related operation index information representing a CSI related operation of performing the partial activation and full activation CSI related operation index information representing a CSI related operation of performing the full activation and is shown in S1820 and S1920 with respect to Figures 18 and 19.  
	Per Park’s paragraph 453, 497 and 498 “CSI related operation index information”  is really CSI-RS index information and qualifies as a “reference signal related information” as specified in Applicant’s specification in paragraph 47 as it is index information of CSI-RS reference signal. Park in paragraph 385 clearly shows these CSI-RS signals and index information satisfy predetermined channel characteristic requirement like Applicant’s paragraph 50 and the channel characteristics met by the CSI-RS is QCL (Quasi Co-Located) ) and including  large - scale properties of the channel may include one or more of delay spread , Doppler spread , a Doppler shift , an average gain , and average delay.  
	The two different sets being N=1 and N=2  is indicated in paragraphs 462 and 463 where the first set is a partially activated CSI-RS reference signals and the second set is a fully activated CSI-RS. Note per Paragraph 507 Fully Activated Set is a partial set of the Partially Activated Set.  And again these partially/fully activated CSI-RS 
	In conclusion, it is the position of the examiner that Park teaches at least N=2 sets where the sets include “reference signal related information” in the form of reference signals, CSI-RS, and associated index information and where either the CSI-RS or its index info corresponds to Applicant’s paragraph 47 definition of “reference signal related information” and in Figs. 18 and 19 in steps 1820 and 1920 the configuration info as index of the CSI-RS is sent to the UE and satisfies the predetermined channel characteristic requirement like Applicant’s paragraph 50 and the channel characteristics met by the CSI-RS is QCL (Quasi Co-Located) ) and including  large - scale properties of the channel may include one or more of delay spread , Doppler spread , a Doppler shift , an average gain , and average delay as stated in Park’s paragraph 385.  Hence the new limitation in each of the independent claims is taught by Park as explained above.

In the Remarks, Applicant argues in the last two paragraphs of page 8  with respect to limitations incorporated from dependent claims 8 and 9 by stating that Park does not relate a full or partial activation to reconfiguring the number of sets by adding a set to the number of sets or by deleting a specified set in the number of sets. Applicant further states that Park fails to teach or suggest the features of the reconfiguring element of claim 1.   
	Examiner respectfully disagrees with Applicants arguments and conclusions.  Park teaches in park 507 explicitly stating “Further , the fully activated CSI - RS may be 
	Never the less, the examiner is introducing Yilmatz et al (US 20180220317 A1) to explicitly teach reconfiguring a set of reference signals by adding or deleting and is applied in the rejection shown below.  From the examiner’s perspective Yitmaz teaches in one breath  reconfiguring a set of reference signals by adding or deleting reference signals and further activating or deactivating the reconfigured set. How many times reconfiguration occurs using adding or deleting reference signals from a set cannot at all be novel and is within the scope of Yilmatz’s teachings.  R1-1611282 is still used discloses the signaling includes an indication of a second number of sets to be activated or deactivated by the communication node.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 15, 34, , 35, 48-50, 67, 69, 72, 75,76, and 78-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20180102817 A1) in view of R1-1611282 (3GPP R1-1611282 “On QCL, Rate Matching and DCI Signaling for Aperiodic CSI-RS” Nokia, Alcatel etc. 11/2016 - Retrieved from IDS), hereinafter referred to as Nokia-Alcatel.
	Regarding claim 1, Park discloses a signaling sending method (See Figs 18-20 and paragraphs 441-535 ), comprising:
	configuring a number of sets (The two different sets being N=1 and N=2  is indicated in paragraphs 462 and 463 where the first set is a partially activated CSI-RS reference signals and the second set is a fully activated CSI-RS. Note per Paragraph 507 Fully Activated Set is a partial set of the Partially Activated Set) to include reference signal related information (Per Park’s paragraph 453, 497 and 498 “CSI related operation index information”  is really CSI-RS index information and qualifies as a “reference signal related information” as specified in Applicant’s specification in paragraph 47 as it is index information of CSI-RS reference signal. Each set, be it partially activated CSI-RS set or fully activated CSI-RS set include the reference signals and/or the indexes for these reference signals and is consistent with Applicant’s definition provided for “reference signal related information” in paragraph 47. See also S1820 and S1920 with respect to Figures 18 and 19 and related description to the Figs. 18 and 19 ), wherein the reference signal related information (i.e. CSI-RS and CSI-RS index info - per paragraphs 453, 497, and 498 and Figs. 18 and 19 s1820 and s1920)  that satisfies a predetermined channel characteristic requirement; (i.e. paragraphs 266, 384, 385 and 475 channel characteristics related to QCL, Doppler spread and shift and gain are met by the CSI-RS and indexes of the CSI-RS in a manner identical to Applicants invention as described in paragraph 50 of Applicant’s specification) 
	wherein an element in each of the number of sets includes the reference signal related information ( i.e. the two sets, the fully activated CSI-RS set and partially activated CSI-RS  set , include the reference signal and/or the index of the reference signal as a reference signal related information-  per paragraphs 453, 497, and 498 and Figs. 18 and 19 s1820 and s1920)
Fig. 19 S1920) that includes the number of sets (i.e. CSI operation-related configuration information contains number of partially activated CSI-RS set  Fig. 19 S1920) ;
	sending to a communication node (i.e. UE  in Fig. 19), the first type of signaling (i.e. Fig. 19 S1920 CSI operation-related configuration information contains number of partially activated CSI-RS is the first type of signal sent to the UE by the ENB) ; and sending a second type of signaling to the communication node (i.e. S1930 Full activation CSI-RS measurement indication is the second type of signaling)  wherein the second type of signaling includes an indication of a second number of sets to be activated by the communication node (S1930 includes number of Fully activated CSI-RS to be activated), wherein the second number of sets belong to the number of sets. (See paragraph 507 clearly indicating the second number being fully activated CSI-RS is a subset of the first number the partially activated CSI-RS and as an example per paragraphs 483-484 the first number is 3 and the second number is 1)
	Although Park discloses activating and deactivating in paragraph 160 to mean a corresponding reference signal is activated or deactivated by either monitoring it or not, Park fails to disclose the signaling includes an indication of a second number of sets to be activated or deactivated by the communication node.
	Nokia-Alcatel discloses the signaling includes an indication of a second number of sets to be activated or deactivated by the communication node. (See Section 1: “For activation/release mechanism: MAC CE is used to signal the choice of N out of  K RRC configured CSI-RS resources”, wherein the first signaling type is the signaling of the K CSI -RS resources via RRC and the second signaling type  is the signaling of the activates/deactivated CSI-RS resources via MAC-CE)
	In view of the above, having the method of Park and then given the well- established teaching of Nokia-Alcatel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Park as taught by Nokia-Alcatel, since Nokia-Alcatel states in Section 1 bullet item 2 that the modification results in providing a MAC-CE based activation/release mechanism to be used for both aperiodic and multi-shot CSI-RS.
	Even though Park discloses reconfiguring and adding and deleting sets (See Paragraphs 463-467 and 483-488 where the first set of partially activated are reconfigured many times to get a fully activated reference signal and a third signal type can be one of these reconfiguring signals in these paragraphs Park paragraph 289 - sObjectToRemoveList  for delete operation and measObjectToAdd ModList for adding and updating), Park fails to clearly disclose
reconfiguring, after sending the first type of signaling to the communication node, the number of sets, wherein reconfiguring the number of sets comprises at least one of: adding a set to the number of sets, or deleting a specified set in the number of sets: and
sending a third type of signaling to the communication node, wherein the third type of
signaling includes the reconfigured number of sets. 
	Yilmaz discloses reconfiguring (See Paragraph 110 on reconfiguring), after sending the first type of signaling (See  Fig. 8 step 805 first signal sent by the BS 13 in Fig. 1 to the communication node/Wireless Device 10 in Fig. 1  with a plurality of sets of reference signals that particularly meet predefined channel characteristics as specified in various paragraphs including paragraphs 23 and 25-28 in an identical manner to Applicant’s definition of channel characteristics specified in Applicant’s spec in paragraph 50) to the communication node (i.e. wireless device 10 of Fig. 1), the number of sets, wherein reconfiguring the number of sets comprises at least one of: adding a set to the number of sets, or deleting a specified set in the number of sets; (See last 10 lines of paragraph 99 and lines 25-40 of paragraph 110 teaching verbatim the limitation in that after receiving the first signal type containing the sets of RSs and then reconfigures the first sets by either adding or deleting sets) and
sending a third type of signaling to the communication node, wherein the third type of
signaling includes the reconfigured number of sets. (See last lines of paragraph 99 teaching explicitly the third type of signal being sent to the communication node/wireless device 10 indicating the reconfigured number of sets) 
	In view of the above, having the method of Park and then given the well- established teaching of Yilmaz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Park as taught by Yilmaz, since Yilmaz states in paragraphs 26 and 34 that the modification results in allowing a beam selection that is based on a RS configuration that is optimized per service in order to map wireless devices with the beams for certain services providing a more efficient handling of resources in the wireless communication network. This will lead to an improved performance of the wireless communication network.
claim 2. Park as modified by Nokia-Alcatel and Yilmaz discloses the method of claim 1 wherein the reference signal related information comprises one or more reference signal indexes. (See Park paragraphs 477 and 483 and 491 on reference signals indexes being a reference signal related information and also Yilmaz Paragraphs 28 and 99 discloses reference signals indexes ) 
	Regarding claim 15, Park as modified by Nokia-Alcatel and Yilmaz discloses claim 1 but Park as modified by Nokia-Alcatel fails to clearly disclose the second number of sets belong to the reconfigured number of sets.	
	Yilmaz disclose the second number of sets belong to the reconfigured number of sets.	(i.e. see last lines of paragraph 99 stating “…Later, the set of RSs may be re-configured by receiving an indication of a newly added RS to the set and/or removed one or all RSs. The set of RSs may be activated or deactivated, e.g. by Layer 1/Layer 2 signaling, from the first or the second radio network node”)
	In view of the above, having the method of Park and Nokia-Alcatel and then given the well- established teaching of Yilmaz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Park and Nokia-Alcatel as taught by Yilmaz, since Yilmaz states in paragraphs 26 and 34 that the modification results in allowing a beam selection that is based on a RS configuration that is optimized per service in order to map wireless devices with the beams for certain services providing a more efficient handling of resources in the wireless communication network. This will lead to an improved performance of the wireless communication network.

claim 34, Park discloses a signaling receiving method (See Figs 18-20 and paragraphs 441-535 ) comprising:
	receiving a first type of signaling (Fig. 19 S1920 received by UE) sent by a communication node (Fig. 19 eNB) includes a number of sets  (The two different sets being N=1 and N=2  is indicated in paragraphs 462 and 463 where the first set is a partially activated CSI-RS reference signals and the second set is a fully activated CSI-RS. Note per Paragraph 507 Fully Activated Set is a partial set of the Partially Activated Set)  configured (i.e. the UE indicates its capability of number CSI-RS per Fig. 19 S1910 and the BS configures number of partially activated  CSI-RS ) to include reference signal related information (Per Park’s paragraph 453, 497 and 498 “CSI related operation index information”  is really CSI-RS index information and qualifies as a “reference signal related information” as specified in Applicant’s specification in paragraph 47 as it is index information of CSI-RS reference signal. Each set, be it partially activated CSI-RS set or fully activated CSI-RS set include the reference signals and/or the indexes for these reference signals and is consistent with Applicant’s definition provided for “reference signal related information” in paragraph 47. See also S1820 and S1920 with respect to Figures 18 and 19 and related description to the Figs. 18 and 19 ), wherein the reference signal related information (i.e. CSI-RS and CSI-RS index info - per paragraphs 453, 497, and 498 and Figs. 18 and 19 s1820 and s1920)  that satisfies a predetermined channel characteristic requirement; (i.e. paragraphs 266, 384, 385 and 475 channel characteristics related to QCL, Doppler spread and shift and gain are met by the CSI-RS and indexes of the CSI-RS in a manner identical to Applicants invention as described in paragraph 50 of Applicant’s specification) 
	wherein an element in each of the number of sets includes the reference signal related information ( i.e. the two sets, the fully activated CSI-RS set and partially activated CSI-RS  set , include the reference signal and/or the index of the reference signal as a reference signal related information-  per paragraphs 453, 497, and 498 and Figs. 18 and 19 s1820 and s1920)
	receiving a second type of signaling to the communication node (i.e. S1930 Full activation CSI-RS measurement indication is the second type of signaling)  that includes an indication of a second number of sets (S1930 includes number of Fully activated CSI-RS to be activated), wherein the second number of sets belong to the number of sets. (See paragraph 507 clearly indicating the second number being fully activated CSI-RS is a subset of the first number the partially activated CSI-RS and as an example per paragraphs 483-484 the first number is 3 and the second number is 1); and activating the second number of sets based on the second type of signaling. (See paragraphs 160. 509 and 533 if activated the UE monitors and measures the activated CSI-RS in a specific time window.)
	Although Park discloses activating and deactivating in paragraph 160 to mean a corresponding reference signal is activated or deactivated by either monitoring it or not, Park fails to disclose deactivating the second number of sets based on the second type of signaling (See Section 1: “For activation/release mechanism: MAC CE is used to signal the choice of N out of  K RRC configured CSI-RS resources”, wherein the first signaling type is the signaling of the K CSI -RS resources via RRC and the second signaling type  is the signaling of the activates/deactivated CSI-RS resources via MAC-CE)
	In view of the above, having the method of Park and then given the well- established teaching of Nokia-Alcatel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Park as taught by Nokia-Alcatel, since Nokia-Alcatel states in Section 1 bullet item 2 that the modification results in providing a MAC-CE based activation/release mechanism to be used for both aperiodic and multi-shot CSI-RS.
	Park fails to clearly disclose receiving, after receiving the first type of signaling sent by the communication node, a third type of signaling sent by the communication node, wherein the third type of signaling includes a reconfigured number of sets;
wherein the reconfigured number of sets are based on a reconfiguration of the number of sets.
	Yilmaz discloses receiving, after receiving the first type of signaling sent by the communication node, a third type of signaling(See  Fig. 8 step 805 first signal sent by the BS 13 /communication node in Fig. 1 to Wireless Device 10 in Fig. 1  with a plurality of sets of reference signals that particularly meet predefined channel characteristics as specified in various paragraphs including paragraphs 23 and 25-28 in an identical manner to Applicant’s definition of channel characteristics specified in Applicant’s spec in paragraph 50)  sent by the communication node, (i.e. the BS 13 of Fig. 1) wherein the third type of signaling includes a reconfigured number of sets;. (See last lines of paragraph 99 teaching explicitly the third type of signal being sent to the communication node/wireless device 10 indicating the reconfigured number of sets)  wherein the reconfigured number of sets are based on a reconfiguration of the number of sets. (See last 10 lines of paragraph 99 and lines 25-40 of paragraph 110 teaching verbatim the limitation in that after receiving the first signal type containing the sets of RSs and then reconfigures the first sets by either adding or deleting sets and see also the  last lines of paragraph 99 teaching explicitly the third type of signal being sent to the communication node/wireless device 10 indicating the reconfigured number of sets) 
 	In view of the above, having the method of Park and then given the well- established teaching of Yilmaz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Park as taught by Yilmaz, since Yilmaz states in paragraphs 26 and 34 that the modification results in allowing a beam selection that is based on a RS configuration that is optimized per service in order to map wireless devices with the beams for certain services providing a more efficient handling of resources in the wireless communication network. This will lead to an improved performance of the wireless communication network.
	Regarding claim 35, claim 35 is rejected in the same scope as claim 2.
	Regarding claim 48, claim 48 is rejected in the same scope as claim 15.
	Regarding claim 49, Park discloses the method of claim 34, wherein activating the second number of sets comprises at least one of:
activating the second number of sets for activated channel measurement sets (See Fig. 22 where activation occurs via Signal S2230 and channel measurement in S2250) ; or
(See Park Paragraphs 931-932 and Table 13 for activating/deactivating interfering sets and see also paragraphs 455, 457 and 519 interference/channel measurement)
	Regarding claim 50, Park discloses the method of claim 34, wherein deactivating the second number of sets comprises at least one of:
	deactivating the second number of sets for deactivated channel measurement sets; or deactivating the K sets for deactivated demodulation sets; or deactivating the second number of sets for deactivated interfering sets. (See Park Paragraphs 931-932 and Table 13 for deactivating interfering sets and see also paragraphs 455, 457 and 519 interference/channel measurement)

	Regarding claim 67, Park discloses a signaling sending device (i.e. eNB in Fig. 19 - see paragraphs 441-535) a processor configured to:
	configure a number of sets (The two different sets being N=1 and N=2  is indicated in paragraphs 462 and 463 where the first set is a partially activated CSI-RS reference signals and the second set is a fully activated CSI-RS. Note per Paragraph 507 Fully Activated Set is a partial set of the Partially Activated Set) to include reference signal related information (Per Park’s paragraph 453, 497 and 498 “CSI related operation index information”  is really CSI-RS index information and qualifies as a “reference signal related information” as specified in Applicant’s specification in paragraph 47 as it is index information of CSI-RS reference signal. Each set, be it partially activated CSI-RS set or fully activated CSI-RS set include the reference signals and/or the indexes for these reference signals and is consistent with Applicant’s definition provided for “reference signal related information” in paragraph 47. See also S1820 and S1920 with respect to Figures 18 and 19 and related description to the Figs. 18 and 19 ), wherein the reference signal related information (i.e. CSI-RS and CSI-RS index info - per paragraphs 453, 497, and 498 and Figs. 18 and 19 s1820 and s1920)  that satisfies a predetermined channel characteristic requirement; (i.e. paragraphs 266, 384, 385 and 475 channel characteristics related to QCL, Doppler spread and shift and gain are met by the CSI-RS and indexes of the CSI-RS in a manner identical to Applicants invention as described in paragraph 50 of Applicant’s specification) and
	wherein an element in each of the number of sets includes the reference signal related information ( i.e. the two sets, the fully activated CSI-RS set and partially activated CSI-RS  set , include the reference signal and/or the index of the reference signal as a reference signal related information-  per paragraphs 453, 497, and 498 and Figs. 18 and 19 s1820 and s1920)
	generate a first type of signaling (Fig. 19 S1920) that includes the number of sets (i.e. CSI operation-related configuration information contains number of partially activated CSI-RS Fig. 19 S1920) ;
	send to a communication node (i.e. UE  in Fig. 19), the first type of signaling (i.e. Fig. 19 S1920 CSI operation-related configuration information contains number of partially activated CSI-RS is the first type of signal sent to the UE by the ENB) ; and send a second type of signaling to the communication node (i.e. S1930 Full activation CSI-RS measurement indication is the second type of signaling)  wherein the second type of signaling includes an indication of a second number of sets (S1930 includes number of Fully activated CSI-RS to be activated), wherein the second number of sets belong to the number of sets. (See paragraph 507 clearly indicating the second number being fully activated CSI-RS is a subset of the first number the partially activated CSI-RS and as an example per paragraphs 483-484 the first number is 3 and the second number is 1)
	Although Park discloses activating and deactivating in paragraph 160 to mean a corresponding reference signal is activated or deactivated by either monitoring it or not, Park fails to disclose the signaling includes an indication of a second number of sets to be activated or deactivated by the communication node.
	Nokia-Alcatel discloses the signaling includes an indication of a second number of sets to be activated or deactivated by the communication node. (See Section 1: “For activation/release mechanism: MAC CE is used to signal the choice of N out of  K RRC configured CSI-RS resources”, wherein the first signaling type is the signaling of the K CSI -RS resources via RRC and the second signaling type  is the signaling of the activates/deactivated CSI-RS resources via MAC-CE)
	In view of the above, having the device of Park and then given the well- established teaching of Nokia-Alcatel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Park as taught by Nokia-Alcatel, since Nokia-Alcatel states in Section 1 bullet item 2 that the modification results in providing a MAC-CE based activation/release mechanism to be used for both aperiodic and multi-shot CSI-RS.
See Paragraphs 463-467 and 483-488 where the first set of partially activated are reconfigured many times to get a fully activated reference signal and a third signal type can be one of these reconfiguring signals in these paragraphs Park paragraph 289 - sObjectToRemoveList  for delete operation and measObjectToAdd ModList for adding and updating), Park fails to clearly disclose to
reconfigure, after the first type of signaling is sent to the communication node, the number of sets, wherein the processor is configured to reconfigure the number of sets by being configured to perform at least one of: adding a set to the number of sets, or deleting a specified set in the number of sets: and
send a third type of signaling to the communication node, wherein the third type of
signaling includes the reconfigured number of sets. 
	Yilmaz discloses reconfiguring (See Paragraph 110 on reconfiguring), after the first type of signaling (See  Fig. 8 step 805 first signal sent by the BS 13 in Fig. 1 to the communication node/Wireless Device 10 in Fig. 1  with a plurality of sets of reference signals that particularly meet predefined channel characteristics as specified in various paragraphs including paragraphs 23 and 25-28 in an identical manner to Applicant’s definition of channel characteristics specified in Applicant’s spec in paragraph 50) is sent to the communication node (i.e. wireless device 10 of Fig. 1), the number of sets, wherein the processor is configured to reconfigure the number of sets by being configured to perform at least one of: add a set to the number of sets, or delete a specified set in the number of sets; (See last 10 lines of paragraph 99 and lines 25-40 of paragraph 110 teaching verbatim the limitation in that after receiving the first signal type containing the sets of RSs and then reconfigures the first sets by either adding or deleting sets) and
send a third type of signaling to the communication node, wherein the third type of
signaling includes the reconfigured number of sets. (See last lines of paragraph 99 teaching explicitly the third type of signal being sent to the communication node/wireless device 10 indicating the reconfigured number of sets) 
	In view of the above, having the device of Park and then given the well- established teaching of Yilmaz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Park as taught by Yilmaz, since Yilmaz states in paragraphs 26 and 34 that the modification results in allowing a beam selection that is based on a RS configuration that is optimized per service in order to map wireless devices with the beams for certain services providing a more efficient handling of resources in the wireless communication network. This will lead to an improved performance of the wireless communication network

	Regarding claim 69, Park discloses a signaling sending device (i.e. UE in Fig. 19 - see paragraphs 441-535) , comprising a processor configured to:
	receive a first type of signaling (Fig. 19 S1920 received by UE) sent by a communication node (Fig. 19 eNB) includes a number of sets  (The two different sets being N=1 and N=2  is indicated in paragraphs 462 and 463 where the first set is a partially activated CSI-RS reference signals and the second set is a fully activated CSI-RS. Note per Paragraph 507 Fully Activated Set is a partial set of the Partially Activated Set)  configured (i.e. the UE indicates its capability of number CSI-RS per Fig. 19 S1910 and the BS configures number of partially activated  CSI-RS ) to include reference signal related information (Per Park’s paragraph 453, 497 and 498 “CSI related operation index information”  is really CSI-RS index information and qualifies as a “reference signal related information” as specified in Applicant’s specification in paragraph 47 as it is index information of CSI-RS reference signal. Each set, be it partially activated CSI-RS set or fully activated CSI-RS set include the reference signals and/or the indexes for these reference signals and is consistent with Applicant’s definition provided for “reference signal related information” in paragraph 47. See also S1820 and S1920 with respect to Figures 18 and 19 and related description to the Figs. 18 and 19 ), wherein the reference signal related information (i.e. CSI-RS and CSI-RS index info - per paragraphs 453, 497, and 498 and Figs. 18 and 19 s1820 and s1920)  that satisfies a predetermined channel characteristic requirement; (i.e. paragraphs 266, 384, 385 and 475 channel characteristics related to QCL, Doppler spread and shift and gain are met by the CSI-RS and indexes of the CSI-RS in a manner identical to Applicants invention as described in paragraph 50 of Applicant’s specification) 
	wherein an element in each of the number of sets includes the reference signal related information ( i.e. the two sets, the fully activated CSI-RS set and partially activated CSI-RS  set , include the reference signal and/or the index of the reference signal as a reference signal related information-  per paragraphs 453, 497, and 498 and Figs. 18 and 19 s1820 and s1920)
(i.e. S1930 Full activation CSI-RS measurement indication is the second type of signaling)  that includes an indication of a second number of sets (S1930 includes number of Fully activated CSI-RS to be activated), wherein the second number of sets belong to the number of sets. (See paragraph 507 clearly indicating the second number being fully activated CSI-RS is a subset of the first number the partially activated CSI-RS and as an example per paragraphs 483-484 the first number is 3 and the second number is 1); and activate the second number of sets based on the second type of signaling. (See paragraphs 160. 509 and 533 if activated the UE monitors and measures the activated CSI-RS in a specific time window.)
	Although Park discloses activating and deactivating in paragraph 160 to mean a corresponding reference signal is activated or deactivated by either monitoring it or not, Park fails to disclose deactivating the second number of sets based on the second type of signaling (See Section 1: “For activation/release mechanism: MAC CE is used to signal the choice of N out of  K RRC configured CSI-RS resources”, wherein the first signaling type is the signaling of the K CSI -RS resources via RRC and the second signaling type  is the signaling of the activates/deactivated CSI-RS resources via MAC-CE)
	In view of the above, having the device of Park and then given the well- established teaching of Nokia-Alcatel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Park as taught by Nokia-Alcatel, since Nokia-Alcatel states in 
	Park fails to clearly disclose receive, after the first type of signaling sent by the communication node is received, a third type of signaling sent by the communication node, wherein the third type of signaling includes a reconfigured number of sets;
wherein the reconfigured number of sets are based on a reconfiguration of the number of sets.
	Yilmaz discloses receiving, after the first type of signaling (See  Fig. 8 step 805 first signal sent by the BS 13 /communication node in Fig. 1 to Wireless Device 10 in Fig. 1  with a plurality of sets of reference signals that particularly meet predefined channel characteristics as specified in various paragraphs including paragraphs 23 and 25-28 in an identical manner to Applicant’s definition of channel characteristics specified in Applicant’s spec in paragraph 50) sent by the communication node(i.e. the BS 13 of Fig. 1) is received, a third type of signaling sent by the communication node, wherein the third type of signaling includes a reconfigured number of sets; (See last lines of paragraph 99 teaching explicitly the third type of signal being sent to the communication node/wireless device 10 indicating the reconfigured number of sets) wherein the reconfigured number of sets are based on a reconfiguration of the number of sets. (See last 10 lines of paragraph 99 and lines 25-40 of paragraph 110 teaching verbatim the limitation in that after receiving the first signal type containing the sets of RSs and then reconfigures the first sets by either adding or deleting sets and see also the  last lines of paragraph 99 teaching explicitly the third type of signal being sent to the communication node/wireless device 10 indicating the reconfigured number of sets) 
	In view of the above, having the device of Park and then given the well- established teaching of Yilmaz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Park as taught by Yilmaz, since Yilmaz states in paragraphs 26 and 34 that the modification results in allowing a beam selection that is based on a RS configuration that is optimized per service in order to map wireless devices with the beams for certain services providing a more efficient handling of resources in the wireless communication network. This will lead to an improved performance of the wireless communication network.
	
	Regarding claim 72, claim 72 is rejected in the same scope as claim 2.
	Regarding claim 75, claim 75 is rejected in the same scope as claim 15.
	Regarding claim 76, claim 76 is rejected in the same scope as claim 2.
	Regarding claim 78, claim 78 is rejected in the same scope as claim 15.
	Regarding claim 79, claim 79 is rejected in the same scope as claim 49.
	Regarding claim 80, claim 80 is rejected in the same scope as claim 50.
	Regarding claim 81, Park discloses the method of claim 1, wherein the second number of sets include channel measurements or interfering sets (See Park Paragraphs 931-932 and Table 13 for activating/deactivating interfering sets and see also paragraphs 455, 457 and 519 interference/channel measurement)
	Regarding claim 82, claim 82 is rejected in the same scope as claim 81.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HABTE MERED/Primary Examiner, Art Unit 2474